The order consolidating the above-styled causes is hereby vacated.
It appearing to the Court that it is without jurisdiction, it is ordered that the Peti-ion for Writ of Certiorari in Case No. 43,801, be and the same is hereby denied.
The Petition herein for a Writ of Cer-tiorari to the District Court of Appeal, First District of Florida, in Case No. 43,800, is granted and the cause is hereby set down for oral argument at 9:30 o’clock a. m. Tuesday, November 6, 1973. A maximum of twenty (20) minutes to the side is allowed but counsel is expected to use only so much of that time as is necessary.
Either side may waive oral argument. If both sides waive oral argument the case will be promptly assigned for decision and the cause expedited.
The Court has tentatively accepted jurisdiction of this case; however, the parties should be prepared to argue the jurisdictional issue should the question be raised by the Court.
The time for filing briefs on the merits is set forth in Rule 4.5, subd. c(6), F.A.R.
The Judges’ vote in case No. 43,801 was: ROBERTS, ERVIN, ADKINS and Mc-CAIN, JJ., concur; CARLTON, C. J., BOYD and DEKLE, JJ., dissent.
The Judges’ vote in case No. 43,800 was: CARLTON, C. J., and ROBERTS, ERVIN, BOYD and DEKLE, JJ., concur; ADKINS and McCAIN, JJ., dissent.
ORDER
Joint Motion for Dismissal having been filed in this Court, it is ordered that the above causes be and the same are hereby dismissed.